Title: To Benjamin Franklin from James Parker, 23 November 1764
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Woodbridge, Nov. 23. 1764.
When you embarked at Chester, I purposed to return that Night, but I could not: However, I got to Philadelphia next Day before Noon: I immediately applied to Dunlap’s Affair, as McCleave had arrived before me: I found all the Security Dunlap had was McCleave’s Bond, and McCleave could give no other Security. So I at last took his McCleave’s Bond for £44 15s. 10d. payable next October, with Interest, as he affirmed he could not pay any sooner as he had nothing to support him but his Wages: Dunlap was willing to give a Deed for that Land, but not being willing to be at the sole Cost, I sat down, and wrote one myself on Parchment, from the other, with the same Reserves, for Dunlap could not grant more than he had, and as he could not redeem the Mortgage from Strettel. That was mentioned also, and Credit then was given for the Surplusage—the said Mortgage with its Interest to that Time amounted to £134 12s. so the Bond is credited for £215 8s. 6d. which makes the £350. and I told Dunlap if he would redeem those Mortgages, he should have Credit for them: but he was not then able: I got him and his Wife to acknowledge the Deed before the Mayor, but his Deed has not been recorded, nor have I got either of them recorded, as I had no Orders so to do, as I suppose that may be done any Time, and Dunlap gave up his Deed to me, so I have both of them in keeping. I left Philadelphia before your Letter from the Capes arrived, with Advice of your leaving the Capes on Friday, tho’ as we had the Wind Saturday Night and Sunday Morn at East, we were in pain for you, however as it cleared off at West Sunday Noon, and blew so a few Days after, we supposed you a good Way on your Voyage. Dunlap said Nothing to me about Col. McNott, but I will write to him, Mrs. Franklin having sent to me that part of your Letter. I have not heard from Mr. Foxcroft since you departed, but have wrote to him the Transactions with Dunlap. Assoon as I got home, I sent off my Son to bring home Lady Jane. Mrs. Franklin had some Thoughts of coming with her here, but she has declined it, as finding it would be inconvenient to her other Affairs.
I take the Freedom to inclose this to Mr. Strahan, to whom I also write, and send him a small Bill for £8 11s. 5d. which with a small Bill for £10 sent some Time ago, is all I can, or I fear able to get from Mr. Holt, and as I should be glad to close with Mr. Strahan in Conformity to your Promise, I trust you will pay him off the Ballance, and such Part thereof as shall remain unpaid to you at this Time, I shall freely pay you Interest for, and then I shall bring all my Debts into one Place. Assoon as you have done it, wish you would send me Word of it. I purpose to go early in the Spring, if please God I live so long, to Philadelphia, and do all I can in your Affair, and wish I may be able to do it to your Satisfaction.
I hope this will meet you safe arrived, and that you may have your desired Success. I heard yesterday from Philadelphia where they were all well, but you may possibly have later Letters than this of mine, as I send this to New York to go by a Merchant ship about to sail soon, and so may be full early, but I would not miss: I have had my Health since my Journey pretty well, and flatter myself with some Continuance. All Friends here remain much as they were—I do not recollect any Thing more material at this Time, so with all Respects remain Your most obliged Servant
James Parker
 
Addressed: For / Benjamin Franklin, Esqr / at / London
